Citation Nr: 1819478	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 0 percent for right upper eyelid residual scar status post chalazion removal, prior to June 15, 2016.

2. Entitlement to an evaluation in excess of 10 percent for right upper eyelid residual scar status post chalazion removal with edema after June 15, 2016.

3. Entitlement to service connection for right knee degenerative joint disease status post total knee replacement.

4. Entitlement to service connection for right calcaneal stress fracture claimed as right shin stress fracture.

5 Entitlement to service connection for left calcaneal stress fracture claimed as left shin stress fracture.

6. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1975 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. In November 2017, prior to the promulgation of a decision on appeal, the Veteran, via written correspondence, requested withdrawal of her appeal seeking entitlement to an evaluation in excess of 10 percent for right upper eyelid residual scar status post chalazion removal with edema prior to June 15, 2016.

2. In November 2016, prior to the promulgation of a decision on appeal, the Veteran, via written correspondence, requested withdrawal of her appeal seeking entitlement to an evaluation in excess of 10 percent for right upper eyelid residual scar status post chalazion removal with edema after June 15, 2016.

3. The Veteran's degenerative joint disease of the right knee disability did not manifest in service or to a compensable degree within one year of separation and is not related to such service; furthermore, the Veteran's pre-service right knee chondromalacia was not aggravated beyond its natural progression as a result of military service.

4. The Veteran's right anterior shin pain did not manifest in service or to a compensable degree within one year of separation and is not related to residuals of bilateral streel fractures of the heels suffered in service.

5. The Veteran's left anterior shin pain did not manifest in service or to a compensable degree within one year of separation and is not related to residuals of bilateral streel fractures of the heels suffered in service.

6. Resolving all doubt in her favor, the Veteran's tinnitus disability is etiologically related to in-service acoustic trauma she experienced while serving as a personnel clerk.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to a compensable rating for an evaluation in excess of 10 percent for right upper eyelid residual scar status post chalazion removal with edema prior to June 15, 2016 were met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal of entitlement to a compensable rating for the entitlement to an evaluation in excess of 10 percent for right upper eyelid residual scar status post chalazion removal with edema after June 15, 2016 were met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for entitlement to service connection for degenerative joint disease of the right knee have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2017).

4. The criteria for entitlement to service connection for right shin stress fracture have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017).

5. The criteria for entitlement to service connection for left shin stress fracture have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017).

6. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1154(b), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

Right upper eyelid residual scar for periods 1) from December 2011 to June 15, 2016, and 2) after June 15, 2016.

The Veteran requested that the Board withdraw her appeal for entitlement to an increased evaluation for right upper eyelid residual scar 1) in excess of 0 percent from December 2011 to June 15, 2016, and 2) in excess of 10 percent since June 15, 2016. See November 2017 VA Form 21-4138.

The cited correspondence has been associated with the claims file and serves as written notice of the request to withdraw the appeal of this issue. Hence, there remain no allegations of errors of fact or law for appellate consideration as to the issue. 

Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to a compensable evaluation for right upper eyelid residual scar in excess of 0 percent from December 2011 to June 15, 2016, and in excess of 10 percent since June 15, 2016.

II. Service connection

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Presumptive Service Connection for Chronic Diseases

Service connection for certain orthopedic conditions, including arthritis, may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. § 3.307 (a)(3) (2017). If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

C. Aggravation of preservice disability

A claimant may receive compensation for a preexisting condition which was aggravated by service. A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. §  3.306 (2017).

Right knee disability

As a procedural matter, the Veteran was discharged from service as a result of a January 1976 Physical Evaluation Board which found that she had a diagnosis of chondromalacia of the right knee, which was determined to be a preservice injury not incurred or aggravated by service. See January 1976 Medical Board Certificate Relative to PEB Hearing.

The Veteran contends that she is entitled to service connection for a right knee disability. See November 2017 Transcript. She testified that she injured her right knee after being struck by a car door, which resulted in a contusion. She stated that she has had problems with her right knee since service. She also testified that on the advice of a VA doctor who told her he would designate an honorable discharge on her records if she attested to a pre-service knee injury, she falsely endorsed a pre-service knee injury which she describes as a contusion suffered in gym class. In the hearing before the Board, the Veteran described herself as "a healthy 19 year old on entry." She denied a pre-service injury and that she made the statements under duress and on the advice of the medical examiner. The Veteran submitted a buddy statement from a childhood friend who endorsed that she had known the Veteran since before her military service and did not recall any right knee injury prior to service.

The Veteran described having occupational difficulties due to her knee after separation. While working as a bank teller, she would have trouble kneeling. Also, she described difficulty in cleaning the bathroom and climbing stairs. She reported clicking and popping in her knee after walking her dog and she began using a walker for ambulation after increased difficulties.

With respect to element (1), a current disability, the Veteran has a right knee disability. During a VA examination in March 2012, she was diagnosed with degenerative joint disease in the right knee.  Her medical history revealed that she underwent a December 2011 total right knee replacement.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence reveals that the Veteran injured her right knee after being struck by a car door during service.

Service treatment records reveal that in October 1975, the Veteran was seen for treatment of her right knee after being struck by a car door. She was diagnosed with a contusion of the right knee and given an ace bandage as part of her treatment.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current degenerative joint disease of the right knee is etiologically related to service.  

First, the Board acknowledges that there is both positive and negative evidence of record. 

In January 1976, the VA discharged the Veteran via Medical Board proceedings finding that she suffered from chondromalacia of the right knee. See January 1976 STR. She reported an onset of right patellar pain of approximately 2 months with pain and difficulty with squatting, kneeling, running, negotiating ramps and walking on broken ground. Radiographic imaging revealed a normal x-ray of the right knee. The Medical Board determined that the Veteran's was not physically fit for duty and that her service did not cause or aggravate her chondromalacia, which was determined to have been present pre-service. The Veteran attested to the findings and signed the report.

During the March 2012 VA examination, the examiner noted that the Veteran had right knee replacement in December 2011 due to degenerative joint disease of the right knee, confirmed as osteoarthritis via x-ray. The examiner opined that it is less likely than not that the Veteran's right knee disability is related to her service. Also, she opined that the Veteran's pre-service right knee disability was clearly and unmistakably not aggravated beyond its natural progression as a result of the in-service car accident. Her rationale was supported by the fact that the Veteran received an x-ray after her 1975 knee injury, which was unremarkable. Additionally, the examiner noted that the Veteran had gained significant weight, from 175 pounds at discharge to 274 pounds on examination, which may have contributed to the development of her DJD. Finally, the examiner concluded that the Veteran's DJD of the right knee is in a different anatomical area than of those that would cause chondromalacia patella effects. As a result, she concluded that it is less likely than not that the Veteran's right knee disability is etiologically related to service.

On the contrary, the Veteran submitted a positive etiology opinion in support of her right knee disability. In December 2017, the Veteran was seen at a private treatment facility for her right knee disability. Examination of the right knee revealed a post-surgical scar following total right knee replacement. The examiner opined that it is as least as likely as not that the Veteran's right knee disability is related to her service. The examiner reviewed the Veteran's treatment records and found an onset of pain in the right knee following a 1975 automobile accident. He noted that the reports of pain had continued since the incident.

Despite the fact that there is both positive and negative evidence, the Board finds that the weight of evidence is against a finding that the Veteran's right knee disability is etiologically related to service. The Board finds the March 2012 VA examiner's opinion highly probative as it reviewed the course and progression of the Veteran's right knee disability. The opinion relied on the Medical Board determination, which was attested to by the Veteran, to find that the Veteran's right knee was not aggravated beyond its natural progression from a pre-service chondromalacia condition. Further, the examiner effectively ruled-out the in-service car accident being the direct cause of the Veteran's DJD. She supported this conclusion by noting that the Veteran's right knee was negative for DJD following post-accident x-rays. She also noted that the Veteran's DJD of the knee joint is not in the same anatomical area as her chondromalacia. While the Veteran has had symptoms of right knee pain since service, there is no evidence of DJD being diagnosed until 2011.

The Board acknowledges the Veteran's assertions that she never had a pre-service injury and that she made the statements under duress. However, the Board finds that the statements that the Veteran made at the time of her injury and subsequent Medical Board proceedings most credible. Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

In sum, the Board finds that the Veteran had a pre-existing right knee condition diagnosed as chondromalacia. She attested to the findings of the Medical Board and endorsed them with her signature. Even if the Board were to afford the Veteran the benefit of doubt that she did not enter service with chondromalacia, the medical evidence remains against the claim. The Veteran's right knee arthritis did not manifest to a compensable degree within one year of separation. While the Veteran reported knee pain since service and had a diagnosis of chondromalacia, the medical records are absent for any manifestation of arthritis of degenerative joint disease within the presumptive period.  Also, the most probative etiology opinion of record effectively rules-out service connection on a direct basis concluding that the Veteran's DJD of the right knee is less likely than not related to the automobile accident she suffered. The post-accident x-ray revealed no pathology in the right knee and the examiner concluded that the current DJD was more likely than not caused by the Veteran's increased weight.

Bilateral shin splints

The Veteran contends that she first began feeling pain in her shins after running during basic training in 1975. She noticed pain in her heels which radiated to her shins. She was placed on light duty due to her pain. She testified that she sought treatment for her legs within 6 months after separation. The Veteran stated that her noted podiatry issues include bunions, bilateral heel spurs, and plantar fasciitis. She reported continued treatment for her podiatry conditions since service and she is prescribed orthotic inserts for her shoes.
 
With respect to element (1), a current disability, the Veteran has a bilateral shin disability, described as anterior shin pain. In March 2012, the Veteran was afforded a VA examination for her bilateral shin splints. Based on imaging taken of the left and right legs during the visit, the tibia and fibula were considered intact bilaterally. The Veteran had a history of stress fractures, localized to the bilateral calcaneus (heel) region from service which resolved without residual effects.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, service treatment records reveal that the Veteran presented with bilateral swollen ankles and diagnosed with bilateral calcaneal stress fractures during service.  See June 1975 STRs. She was prescribed "no PT, running or excessive standing or any activities involving the feet for 3 days." Her symptoms resolved and she returned to full duty.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current bilateral shin pain is etiologically related to service.

The March 2012 VA examiner endorsed that the Veteran's in-service calcaneal stress fractures resulted in fractures to the heel region. She noted that the Veteran's current symptoms of pain are in the anterior shin (tibia) region and are less likely than not the result of any calcaneal stress fracture residuals the Veteran may have suffered in service.

The Board finds that the medical evidence is against the Veteran's claim. The Veteran suffers from pain in her shin region bilaterally. She suffered bilateral calcaneal stress fractures in her heels during service; however, there is no evidence of a current shin pain is related to this in-service event. Although the Board notes the Veteran's continued treatment for bilateral lower extremity pain since separation, the etiology of her reported "shin splints" is not related to the calcaneal stress fractures she experienced in her heel region during service.


Tinnitus

The Veteran contends that she is entitled to service connection for her tinnitus. She testified that she has had persistent ringing in her ears bilaterally since service. She described the ringing as becoming more intrusive over the years resulting in an overall decrease in her quality of hearing. Her DD-214 indicates that she served as a personnel clerk for a military police battalion.  She testified that she often accompanied the military police to the shooting range and was exposed to acoustic trauma as they practiced firing their ".45 service weapons." See November 2017 Transcript.

In January 2018, the Veteran was seen by her private audiologist to assess her tinnitus. The audiologist confirmed a diagnosis of tinnitus. She opined, based on her review of the Veteran's statements and case history, that it is at least as likely as not that the Veteran's tinnitus is etiologically related to the acoustic trauma suffered during service at Camp Pendleton. The examiner supported her opinion by noting that the Veteran was exposed to gunfire while serving at Camp Pendleton and that the onset of the ringing sensation coincides with this acoustic trauma. Further, the examiner noted that the Veteran did not have a history of conditions known to cause tinnitus.

In March 2012, the Veteran was afforded a VA examination for her tinnitus. The examiner confirmed a diagnosis of tinnitus. However, he opined that a comparison of the Veteran's hearing tests did not show significant shifts in thresholds that would be indicative of hearing loss. He concluded that it was less likely than not that the Veteran's tinnitus was caused by her service.

The Board finds that service connection for bilateral tinnitus is warranted. The Veteran's audiology examinations confirm that she currently experiences tinnitus. Further, she has testified to experiencing these symptoms persistently since her exposure to gunfire in service. The Board finds the Veteran competent to describe the "ringing" sensation she has experienced. Charles v. Principi, 16 Vet. App 370, 374 (2002) (finding a Veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation"). Additionally, the Veteran's DD-214 and her description of events on the firing range confirm in service acoustic trauma due to gunfire.

In weighing medical evidence, the Board affords probative weight to the March 2012 VA examiner's opinion noting the absence of hearing loss or any threshold shift in hearing when comparing the Veteran's audiology examination results. However, the Board affords significant probative weight to the January 2018 private audiology examiner who found a positive nexus between the Veteran's perceived "ringing" noting an onset of the condition beginning after exposure to gunfire and a continuation of tinnitus since service. The Veteran may have had hearing thresholds that did not meet the requirements for sensorimotor hearing loss at the time of separation; however, it does not necessarily follow that the Veteran did not experience tinnitus at this time. The Board finds the January 2018 private opinion highly probative as it accounted for the onset, course, and progression of the Veteran's tinnitus in reaching its conclusion. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008) (medical opinions must be (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts). As such, the Board finds a sufficient nexus between the Veteran's tinnitus and her service has been established.

In summary, the Board finds that service connection for tinnitus is warranted as the Veteran's perceived "ringing" likely began in service as a result of her being exposed to in-service acoustic trauma in the form of gunfire. See Shedden at 1166-67 (Fed. Cir. 2004).


ORDER

The claim for an increased evaluation in excess of 0 percent for right upper eyelid residual scar status post chalazion removal, prior to June 15, 2016, is dismissed.

The claim for an increased evaluation in excess of 10 percent for right upper eyelid residual scar status post chalazion removal with edema, after June 15, 2016, is dismissed.

Service connection for right knee degenerative joint disease status post total knee replacement is denied.

Service connection for right calcaneal stress fracture, claimed as right shin stress fracture, is denied.

Service connection for left calcaneal stress fracture, claimed as left shin stress fracture, is denied.

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


